

SEVENTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT
 
SEVENTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Amendment”) is
entered into as of October 29, 2009, by and among PETROLEUM DEVELOPMENT
CORPORATION (the “Borrower”), CERTAIN SUBSIDIARIES OF THE BORROWER, as
Guarantors (the “Guarantors”), the LENDERS party hereto (the “Lenders”) and
JPMORGAN CHASE BANK, N.A., as Administrative Agent (the “Administrative
Agent”).  Unless the context otherwise requires or unless otherwise expressly
defined herein, capitalized terms used but not defined in this Amendment have
the meanings assigned to such terms in the Credit Agreement (as defined below).
 
 
WITNESSETH:
 
WHEREAS, the Borrower, the Guarantors, the Administrative Agent and the Lenders
have entered into that certain Amended and Restated Credit Agreement dated as of
November 4, 2005 (as the same has been and may hereafter be amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”);
and
 
WHEREAS, the Borrower and the Guarantors have requested that the Administrative
Agent and the Lenders amend the Credit Agreement in certain respects and the
Administrative Agent and the Lenders (or at least the required percentage
thereof) have agreed to do so on the terms and conditions hereinafter set forth.
 
NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
herein contained and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged and confessed, the Borrower, the
Guarantors, the Administrative Agent and the Lenders hereby agree as follows:
 
SECTION 1. Amendments to Credit Agreement.  Subject to the satisfaction or
waiver in writing of each condition precedent set forth in Section 4 of this
Amendment, and in reliance on the representations, warranties, covenants and
agreements contained in this Amendment, the Credit Agreement shall be amended in
the manner provided in this Section 1.
 
1.1 Additional Definitions.  Section 1.01 of the Credit Agreement shall be and
it hereby is amended by inserting the following definitions in appropriate
alphabetical order:
 
“Marcellus Joint Venture” means that certain joint venture between Marcellus JV
PDC Partner and Marcellus JV Investor Partner pursuant to which the Borrower
intends to contribute the Marcellus Properties to PDC Mountaineer in accordance
with and as contemplated by the Marcellus JV Contribution Agreement, the
Marcellus JV Services Agreement and the other Marcellus JV Documents.
 
“Marcellus JV Catch-Up Period” has the meaning given to the term “Catch-Up
Period” in the PDC Mountaineer LLC Agreement.
 
“Marcellus JV Contribution Agreement” means that certain Contribution Agreement
dated as of October 29, 2009 by and between the Borrower and PDC Mountaineer
relating to the Marcellus Joint Venture.
 
“Marcellus JV Contribution Date” means the date the contribution of the
Marcellus Properties to PDC Mountaineer is consummated in accordance with the
Marcellus JV Documents.
 
“Marcellus JV Documents” means the Marcellus JV Services Agreement, the
Marcellus JV Contribution Agreement, the PDC Mountaineer LLC Agreement and any
other documents, agreements and instruments (including side letter agreements)
governing the Marcellus Joint Venture, in each case, as the same may be amended,
restated, modified or supplemented from to time to time to the extent permitted
hereunder.
 
“Marcellus JV Investor Partner” means an entity organized under the laws of the
United States, any state thereof or the District of Columbia that is not
affiliated with the Borrower and owns Equity Interests in PDC Mountaineer, as
identified by the Borrower to the Administrative Agent prior to the contribution
of the Marcellus Properties to PDC Mountaineer.
 
“Marcellus JV PDC Partner” means the Borrower or, if the Borrower shall have
transferred its Equity Interests in PDC Mountaineer to one of its wholly-owned
Restricted Subsidiaries in accordance with the PDC Mountaineer LLC Agreement,
such wholly-owned Restricted Subsidiary.
 
“Marcellus JV Services Agreement” means that certain Transition, Administrative
and Marketing Services Agreement dated as of October 29, 2009 among the
Borrower, Riley Natural Gas Company, PDC Eastern, PDC Mountaineer, PDC
Mountaineer Operating, LLC and Marcellus JV Investor Partner relating to the
Marcellus Joint Venture.
 
“Marcellus JV Withdrawal” means any “Special PDC Withdrawal” under and as
defined in the PDC Mountaineer LLC Agreement.
 
“Marcellus Properties” means the Oil and Gas Interests of the Borrower and PA
PDC, LLC that are located in Pennsylvania or West Virginia and contributed to
PDC Mountaineer (whether directly or through the contribution of the Equity
Interests in PA PDC, LLC) pursuant to the Marcellus JV Contribution Agreement in
connection with the Marcellus Joint Venture.
 
“PDC Eastern” means PDC Eastern Operations Company, LLC, a Delaware limited
liability company.
 
“PDC Mountaineer” means PDC Mountaineer, LLC, a Delaware limited liability
company.
 
“PDC Mountaineer LLC Agreement” means that certain Limited Liability Company
Agreement of PDC Mountaineer dated as of October 29, 2009.
 
“Seventh Amendment Effective Date” means October 29, 2009.
 
1.2 Amended Definitions.  The following definitions in Section 1.01 of the
Credit Agreement shall be and they hereby are amended in their respective
entireties to read as follows:
 
“Consolidated EBITDAX” means, with respect to the Borrower and its Restricted
Subsidiaries for any period, Consolidated Net Income for such period; plus
without duplication and to the extent deducted in the calculation of
Consolidated Net Income for such period, the sum of (a) income or franchise
Taxes paid or accrued; (b) Consolidated Net Interest Expense; (c) amortization,
depletion and depreciation expense; (d) any non-cash losses or charges on any
Swap Agreement resulting from the requirements of FASB Statement 133 for that
period; (e) oil and gas exploration expenses (including all drilling,
completion, geological and geophysical costs) for such period; (f) losses from
sales or other dispositions of assets (other than Hydrocarbons produced in the
ordinary course of business) and other extraordinary or non-recurring losses;
and (g) other non-cash charges (excluding accruals for cash expenses made in the
ordinary course of business); minus, to the extent included in the calculation
of Consolidated Net Income, (h) the sum of (i) any non-cash gains on any Swap
Agreements resulting from the requirements of FASB Statement 133 for that
period; (ii) extraordinary or non-recurring gains (including the Marcellus JV
Withdrawal); and (iii) gains from sales or other dispositions of assets (other
than Hydrocarbons produced in the ordinary course of business); provided that,
with respect to the determination of Borrower’s compliance with the leverage
ratio set forth in Section 7.11(b) for any period, Consolidated EBITDAX shall be
adjusted to give effect, on a pro forma basis and consistent with GAAP, to any
Acquisitions or Dispositions made during such period as if such Acquisition or
Disposition, as the case may be, was made at the beginning of such period.
 
“Consolidated Funded Indebtedness” means, as of any date, without duplication,
Indebtedness of the Borrower and its Restricted Subsidiaries of the type
described in clauses (a), (b), (c), (d), (e), (f), (g) or (h) of the definition
of Indebtedness.
 
“Consolidated Net Income” means for any period, the consolidated net income (or
loss) of the Borrower and its Restricted Subsidiaries, as applicable, determined
on a consolidated basis in accordance with GAAP; provided that there shall be
excluded (a) the income (or loss) of any Person accrued prior to the date it
becomes a Restricted Subsidiary of the Borrower, or is merged into or
consolidated with the Borrower or any of its Restricted Subsidiaries, as
applicable, (b) the undistributed earnings of any Restricted Subsidiary of the
Borrower, to the extent that the declaration or payment of dividends or similar
distributions by such Restricted Subsidiary is not at the time permitted by the
terms of any contractual obligation (other than under any Loan Document) or by
any law applicable to such Restricted Subsidiary and (c) the income (or loss) of
any Person in which any other Person (other than the Borrower or any of its
Restricted Subsidiaries) has an Equity Interest, except to the extent of the
amount of dividends or other distributions actually paid in cash to the Borrower
or any of its Restricted Subsidiaries during such period.
 
“Sponsored Partnership” means any partnership or limited liability company
meeting each of the following requirements: (a) a Credit Party is the sole
general partner of such partnership or the sole manager of such limited
liability company, as the case may be, (b) such partnership or limited liability
company is organized pursuant to a partnership or operating agreement reasonably
satisfactory to the Administrative Agent and the Required Lenders and  otherwise
acceptable to the Administrative Agent in its sole discretion, (c) such
partnership or limited liability company is primarily involved in oil and gas
exploration, development, acquisition or production, and owns no other material
assets other than Oil and Gas Interests, (d) such partnership or limited
liability company is not an obligor, as a borrower, a guarantor or otherwise, on
any Indebtedness other than Indebtedness such partnership or limited liability
company is permitted to incur under this Agreement and (e) a Credit Party is the
operator of the Oil and Gas Interests owned by such partnership or limited
liability company.  For the avoidance of doubt, PDC Mountaineer is not a
Sponsored Partnership.
 
“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership (other than a Sponsored Partnership), more than 50% of the general
partnership interests are, as of such date, owned, controlled or held, or
(b) that is, as of such date, otherwise Controlled, by the parent or one or more
subsidiaries of the parent or by the parent and one or more subsidiaries of the
parent.  Unless the context otherwise clearly requires, references herein to a
“Subsidiary” refer to a Subsidiary of the Borrower, other than the Sponsored
Partnerships.  Notwithstanding the foregoing, it is understood and agreed that,
for so long as the Borrower and its Restricted Subsidiaries own less than 100%
of the Equity Interests in PDC Mountaineer, neither PDC Mountaineer nor any
Subsidiary of PDC Mountaineer shall be a Subsidiary of the Borrower for purposes
of this Agreement and the other Loan Documents.
 
“Unrestricted Subsidiary” means (a) any Subsidiary that at the time of
determination shall be designated an Unrestricted Subsidiary by the  Board of
Directors of the Borrower in the manner provided below and (b) any Subsidiary of
an Unrestricted Subsidiary. The Board of Directors of the Borrower may designate
any Subsidiary (including any newly acquired or newly formed Subsidiary) to be
an Unrestricted Subsidiary unless such Subsidiary or any of its Subsidiaries (i)
is a Material Domestic Subsidiary owning Oil and Gas Interests included in the
Borrowing Base Properties, (ii) is the operator, by contract or otherwise, of
any Oil and Gas Interests included in the Borrowing Base Properties or (iii)
guarantees any indebtedness, liabilities, or other obligations under any now
existing or hereafter outstanding Senior Notes.
 
1.3 Amendment to Definition.  The definition of “Permitted Encumbrances” in
Section 1.01 of the Credit Agreement shall be and it hereby is amended by
inserting the following new clauses (k) and (l) at the end thereof immediately
prior to the proviso contained therein:
 
(k)  rights of PDC Mountaineer to acquire Oil and Gas Interests located in the
AMI (as defined in the Marcellus JV Documents) acquired by the Borrower or any
of its Restricted Subsidiaries pursuant to the terms of the Marcellus JV
Documents; and
 
(l) (i) the obligation of the Borrower to transfer all of the Equity Interests
in PDC Eastern to a third party purchaser pursuant to the PDC Mountaineer LLC
Agreement as in effect on the Seventh Amendment Effective Date and (ii)  the
right of PDC Mountaineer to purchase all of the Equity Interests in PDC Eastern
pursuant to the PDC Mountaineer LLC Agreement as in effect on the Seventh
Amendment Effective Date;
 
1.4 Borrowing Base Reduction Upon Contribution of Marcellus Properties.  The
following shall be and it hereby is added to the Credit Agreement as Section
3.08:
 
Section 3.08.  Borrowing Base Reduction Upon Contribution of the Marcellus
Properties.  Effective upon the Marcellus JV Contribution Date, the Marcellus
Properties shall cease to be Borrowing Base Properties and the Borrowing Base
then in effect shall be reduced by $45,000,000.  To the extent any Borrowing
Base Deficiency occurs as a result of such reduction in the Borrowing Base
pursuant to this Section 3.08, the Borrower shall, within two Business Days of
the Marcellus JV Contribution Date, prepay the Borrowings in an amount
sufficient to eliminate such Borrowing Base Deficiency.
 
1.5 Oil and Gas Interests.  Section 4.15 of the Credit Agreement shall be and it
hereby is amended in its entirety to read as follows:
 
Section 4.15.  Oil and Gas Interests.  Each Credit Party has good and defensible
title to all proved reserves included in the Direct Interests (for purposes of
this Section 4.15, “proved Direct Interests”) described in the most recent
Reserve Report provided to the Administrative Agent (other than such proved
reserves that have been subsequently disposed of in compliance with this
Agreement), free and clear of all Liens except Liens permitted pursuant to
Section 7.02.  Each Sponsored Partnership has good and defensible title to all
proved reserves included in the Attributed Interests (for purposes of this
Section 4.15, “proved Attributed Interests”) described in the most recent
Reserve Report provided to the Administrative Agent (other than such proved
reserves that have been subsequently disposed of in compliance with this
Agreement), free and clear of all Liens except Liens permitted pursuant to
Section 7.02.  All such proved Oil and Gas Interests are valid, subsisting, and
in full force and effect in all material respects, and all rentals, royalties,
and other amounts due and payable in respect thereof have been duly paid except
for such rentals, royalties and other amounts that are amounts being contested
in good faith by appropriate proceedings and for which the Borrower or the
applicable Restricted Subsidiary or Sponsored Partnership has set aside on its
books adequate reserves.  Without regard to any consent or non-consent
provisions of any joint operating agreement covering any Credit Party’s proved
Direct Interests, or any Sponsored Partnership’s proved Attributed Interests,
such Credit Party’s share and such Sponsored Partnership’s share, as the case
may be, of (a) the costs for each proved Oil and Gas Interest described in the
Reserve Report (other than for such proved Oil and Gas Interests that have been
subsequently disposed of in compliance with this Agreement) is not materially
greater than the decimal fraction set forth in the Reserve Report, before and
after payout, as the case may be, and described therein by the respective
designations “working interests,” “WI,” “gross working interest,” “GWI,” or
similar terms (except in such cases where there is a corresponding increase in
the net revenue interest), and (b) production from, allocated to, or attributed
to each such proved Oil and Gas Interest is not materially less than the decimal
fraction set forth in the Reserve Report, before and after payout, as the case
may be, and described therein by the designations “net revenue interest,” “NRI,”
or similar terms.  The wells drilled in respect of proved producing Oil and Gas
Interests described in the Reserve Report (other than wells drilled in respect
of such proved producing Oil and Gas Interests that have been subsequently
disposed of in compliance with this Agreement) (1) are capable of, and are
presently, either producing Hydrocarbons in commercially profitable quantities
or in the process of being worked over or enhanced, and the Credit Party or
Sponsored Partnership that owns such proved producing Oil and Gas Interests is
currently receiving payments for its share of production, with no funds in
respect of any thereof being presently held in suspense, other than any such
funds being held in suspense pending delivery of appropriate division orders,
and (2) have been drilled, bottomed, completed, and operated in compliance with
all applicable laws, in the case of clauses (1) and (2), except where any
failure to satisfy clause (1) or to comply with clause (2) would not have a
Material Adverse Effect, and no such well which is currently producing
Hydrocarbons is subject to any material penalty in production by reason of such
well having produced in excess of its allowable production.
 
1.6 Use of Proceeds.  Section 6.08 of the Credit Agreement shall be and it
hereby is amended in its entirety to read as follows:
 
Section 6.08.  Use of Proceeds and Letters of Credit.  The proceeds of the Loans
will be used only to (a) pay the fees, expenses and transaction costs of the
Transactions, (b) make purchases of outstanding Equity Interests in Sponsored
Partnerships to the extent permitted under Section 7.04(b), (c) make investments
in the Equity Interests of PDC Mountaineer to the extent permitted under Section
7.04(k), (d) make investments consisting of loans to Marcellus JV Investor
Partner to the extent permitted under Section 7.04(l) and (e) finance the
working capital needs of the Borrower, including capital expenditures, and for
general corporate purposes of the Borrower and the Guarantors, in the ordinary
course of business, including the exploration, acquisition and development of
Oil and Gas Interests.  No part of the proceeds of any Loan will be used,
whether directly or indirectly, to purchase or carry any margin stock (as
defined in Regulation U issued by the Federal Reserve Board).  Letters of Credit
will be issued only to support general corporate purposes of the Borrower and
the Restricted Subsidiaries.
 
1.7 Security.  The phrase “Fifth Amendment Effective Date” in Section 6.09 of
the Credit Agreement shall be and it hereby is replaced with the phrase “Seventh
Amendment Effective Date (or such later date as the Administrative Agent may
agree in its sole discretion)”.
 
1.8 Indebtedness to Marcellus JV Investor Partner.  The “and” at the end of
clause (j) of Section 7.01 of the Credit Agreement is hereby deleted, the “.” at
the end of clause (k) of Section 7.01 of the Credit Agreement is hereby replaced
with “; and”, and the following shall be and it hereby is added to the Credit
Agreement as clause (l) of Section 7.01:
 
(l)  Indebtedness of Marcellus JV PDC Partner to Marcellus JV Investor Partner
for the unfunded portion of any capital contribution Marcellus JV PDC Partner is
required to make to PDC Mountaineer in accordance with the Marcellus JV
Documents; provided that (i) the aggregate principal amount of such Indebtedness
shall not exceed $40,000,000 at any time outstanding, (ii) on each date such
Indebtedness is incurred, the Borrower is in compliance with the financial
covenants set forth in Section 7.11 as of the last day of the fiscal quarter
most recently ended for which financial statements are available, calculated on
a pro forma basis after giving effect to the incurrence of such Indebtedness as
if such Indebtedness had been incurred on the first day of such fiscal quarter,
and (iii) Aggregate Revolving Commitment Usage is less than eighty percent (80%)
on each date such Indebtedness is incurred.
 
1.9 Liens on Equity Interests of PDC Mountaineer.  The “and” at the end of
clause (e) of Section 7.02 of the Credit Agreement is hereby deleted, the “.” at
the end of clause (f) of Section 7.02 of the Credit Agreement is hereby replaced
with “; and”, and the following shall be and it hereby is added to the Credit
Agreement as clause (g) of Section 7.02:
 
(g)  Liens in favor of Marcellus JV Investor Partner on the Equity Interests of
PDC Mountaineer owned by Marcellus JV PDC Partner; provided that (i) the only
Indebtedness secured by such Liens is the Indebtedness permitted by clause (l)
of Section 7.01, (ii) the only property or assets of the Borrower or any
Restricted Subsidiary encumbered by such Liens are such Equity Interests and the
proceeds thereof and (iii) except for the Liens permitted by this Section
7.02(g), no other Liens encumber such Equity Interests or the proceeds thereof.
 
1.10 Contribution of Marcellus Properties.  The “and” at the end of clause (vi)
of Section 7.03(a) of the Credit Agreement is hereby replaced with a comma, and
the following shall be and it hereby is added to the end of clause (vii) of
Section 7.03(a) of the Credit Agreement immediately prior to the period at the
end thereof:
 
, and (viii) on the Marcellus JV Contribution Date the Borrower and the
Restricted Subsidiaries may contribute, transfer or assign the Marcellus
Properties and the Equity Interests of PA PDC, LLC to PDC Mountaineer in
accordance with the Marcellus JV Contribution Agreement so long as the Borrower
complies with the provisions of Section 3.08 in connection with such
contribution, transfer or assignment.
 
1.11 Investments in PDC Mountaineer.  The “and” at the end of clause (i) of
Section 7.04 of the Credit Agreement is hereby deleted, the “.” at the end of
clause (j) of Section 7.04 of the Credit Agreement is hereby replaced with “;”,
and the following shall be and it hereby is added to the Credit Agreement as
clauses (k) and (l) of Section 7.04:
 
(k)  (i) the investment made by the Borrower in the Equity Interests of PDC
Mountaineer in exchange for the Borrower’s contribution of the Marcellus
Properties pursuant to the Marcellus JV Contribution Agreement and (ii) so long
as no Default shall have occurred and be continuing or would be caused thereby,
(A) additional cash equity investments by the Borrower in the Equity Interests
of PDC Mountaineer at any time during the Marcellus JV Catch-Up Period not to
exceed $40,000,000, and (B) additional cash equity investments by the Borrower
in the Equity Interests of PDC Mountaineer at any time after the end of the
Marcellus JV Catch-Up Period; provided that, with respect to each such cash
equity investment made pursuant to this clause (B), (1) the Borrower is in
compliance with the financial covenants set forth in Section 7.11 as of the last
day of the fiscal quarter most recently ended for which financial statements are
available, calculated on a pro forma basis after giving effect to such
investment as if such investment had been made on the first day of such fiscal
quarter and (2) both immediately before and immediately after giving effect to
such investment, Aggregate Revolving Commitment Usage is less than eighty
percent (80%); and
 
(l)  investments consisting of loans to Marcellus JV Investor Partner for the
unfunded portion of any capital contribution Marcellus JV Investor Partner is
required to make to PDC Mountaineer in accordance with the Marcellus JV
Documents; provided that (i) no Default shall have occurred and be continuing or
would be caused thereby, (ii) the aggregate principal amount of such loans shall
not exceed $40,000,000 at any time outstanding, (iii) on the date each such loan
is made, the Borrower shall be in compliance with the financial covenants set
forth in Section 7.11 as of the last day of the fiscal quarter most recently
ended for which financial statements are available, calculated on a pro forma
basis after giving effect to such loan as if such loan had been made on the
first day of such fiscal quarter, and (iv) both immediately before and
immediately after giving effect to each such loan, Aggregate Revolving
Commitment Usage is less than eighty percent (80%).
 
1.12 Swap Agreements.  The following shall be and it hereby is added to the end
of Section 7.05 of the Credit Agreement:
 
Notwithstanding anything to the contrary in this Section 7.05, promptly after
the Marcellus JV Contribution Date and in any event no later than January 15,
2010, the Borrower shall (1) sell, cancel, terminate, novate or otherwise unwind
hedge transactions (each a “Hedge Adjustment”) to the extent necessary to cause
the aggregate notional volume of Hydrocarbons under all Swap Agreements of the
Credit Parties then in effect to be no greater than the percentages of
forecasted production from proved producing reserves permitted pursuant to this
Section 7.05 as if a Credit Party was entering into a new transaction under a
Swap Agreement as of the date of such contribution and (2) apply the net
proceeds received as a result of each Hedge Adjustment to prepay the Loans.
 
1.13 Transactions with Affiliates.  Section 7.07 of the Credit Agreement shall
be and it hereby is amended in its entirety to read as follows:
 
Section 7.07.  Transactions with Affiliates.  The Borrower will not, nor will it
permit any of its Restricted Subsidiaries to, sell, lease or otherwise transfer
any property or assets to, or purchase, lease or otherwise acquire any property
or assets from, or otherwise engage in any other transactions with, any of its
Affiliates (including any Sponsored Partnership), except (a) in the ordinary
course of business at prices and on terms and conditions not less favorable to
the Borrower or such Restricted Subsidiary than could be obtained on an
arm’s-length basis from unrelated third parties, (b) transactions between or
among the Borrower and its Restricted Subsidiaries not involving any other
Affiliate (including any Sponsored Partnership), (c) transactions described on
Schedule 7.07, (d) any Restricted Payment permitted by Section 7.06, (e)
investments permitted by Section 7.04 and (f) on and after the Marcellus JV
Contribution Date, transactions with PDC Mountaineer entered into in connection
with the Marcellus Joint Venture.
 
1.14 Marcellus JV Documents.  The following shall be and it hereby is added to
the Credit Agreement as Section 7.14:
 
Section 7.14.  Marcellus JV Documents.  Without the Administrative Agent’s prior
written consent, the Borrower will not, nor will it permit any Restricted
Subsidiary to, enter into or permit any supplement, modification or amendment
of, or waive any right or obligation of any Person under, any Marcellus JV
Document on or after the Marcellus JV Contribution Date if the effect thereof
would be materially adverse to the Administrative Agent and/or any Lender or
would change the definition of “AMI”, “Special PDC Withdrawal” or “Catch-Up
Period”.
 
SECTION 2. Unrestricted Subsidiary.  The parties hereto acknowledge that PDC
Eastern Operations Company, LLC, a Delaware limited liability company (“PDC
Eastern”) has been designated as an Unrestricted Subsidiary as of the date
hereof and that PDC Eastern shall remain an Unrestricted Subsidiary unless it
ceases to qualify as an Unrestricted Subsidiary in accordance with the
definition thereof.
 
SECTION 3. Release of PA PDC, LLC.  On the date (the “Marcellus JV Contribution
Date”) that the Equity Interests of PA PDC, LLC are contributed to PDC
Mountaineer LLC, a Delaware limited liability company (“PDC Mountaineer”) in
accordance with that certain Contribution Agreement dated as of October 29, 2009
between Borrower and PDC Mountaineer (the “Marcellus JV Contribution Agreement”)
and provided such date occurs on or before November 29, 2009, the Lenders hereby
authorize the Administrative Agent, on the Marcellus JV Contribution Date, to
(a) release PA PDC, LLC from its obligations as a Guarantor under the Credit
Agreement and release all of the Liens on the Equity Interests of, and all
assets, including the Borrowing Base Properties owned by, PA PDC, LLC that
secure the Obligations and (b) amend the Security Agreement as necessary to
exclude from the Collateral the Equity Interests of PDC Mountaineer and the
Equity Interests of PDC Eastern.
 
SECTION 4. Conditions.  The amendments to the Credit Agreement contained in
Section 1 of this Amendment shall each be effective upon the satisfaction of
each of the conditions set forth in this Section 4.
 
4.1 Execution and Delivery.  Each Credit Party, the Lenders, and the
Administrative Agent shall have executed and delivered this Amendment and each
other required document, all in form and substance satisfactory to the
Administrative Agent.
 
4.2 No Default.  No Default shall have occurred and be continuing or shall
result from the effectiveness of this Amendment.
 
4.3 Authorization and Good Standing.  The Administrative Agent shall have
received such documents and certificates as the Administrative Agent or its
counsel may reasonably request relating to the organization, existence and good
standing of each Credit Party, the authorization of this Amendment and any other
legal matters relating to the Credit Parties or this Amendment, all in form and
substance reasonably satisfactory to the Administrative Agent and its counsel.
 
4.4 Governmental Approvals.  All governmental and third party approvals
necessary or, in the discretion of the Administrative Agent, advisable in
connection with the financing contemplated by the Credit Agreement, as amended
to date, and by this Amendment and the continuing operations of the Borrower and
its Subsidiaries shall have been obtained and be in full force and effect.
 
4.5 Marcellus JV Documents.  The Administrative Agent shall have received all of
the agreements, instruments and documents relating to the formation of the joint
venture between Borrower and any other holder of Equity Interests of PDC
Mountaineer, including the Limited Liability Company Agreement of PDC
Mountaineer, the Marcellus JV Contribution Agreement and the Transition,
Administrative and Marketing Services Agreement dated as of the date hereof,
among the Borrower, Riley Natural Gas Company, PDC Mountaineer and the other
parties thereto, and all such documents shall be in form and substance
reasonably satisfactory to the Administrative Agent.
 
4.6 Other Documents.  The Administrative Agent shall have received such other
instruments and documents incidental and appropriate to the transaction provided
for herein as the Administrative Agent or its special counsel may reasonably
request, and all such documents shall be in form and substance satisfactory to
the Administrative Agent.
 
SECTION 5. Representations and Warranties of Credit Parties.  To induce the
Lenders to enter into this Amendment, each Credit Party hereby represents and
warrants to the Lenders as follows:
 
5.1 Reaffirmation of Representations and Warranties/Further Assurances.  After
giving effect to the amendments contained herein, each representation and
warranty of such Credit Party contained in the Credit Agreement or in any other
Loan Document is true and correct in all material respects on the date hereof
(except to the extent such representations and warranties relate solely to an
earlier date, in which case they are true and correct as of such earlier date).
 
5.2 Corporate Authority; No Conflicts.  The execution, delivery and performance
by such Credit Party of this Amendment and all documents, instruments and
agreements contemplated herein are within such Credit Party’s corporate or other
organizational powers, have been duly authorized by necessary action, require no
action by or in respect of, or filing with, any court or agency of government
and do not violate or constitute a default under any provision of any applicable
law or other agreements binding upon such Credit Party or result in the creation
or imposition of any Lien upon any of the assets of such Credit Party.
 
5.3 Enforceability.  This Amendment constitutes the valid and binding obligation
of such Credit Party enforceable in accordance with its terms, except as (i) the
enforceability thereof may be limited by bankruptcy, insolvency or similar laws
affecting creditor’s rights generally, and (ii) the availability of equitable
remedies may be limited by equitable principles of general application.
 
5.4 No Default.  As of the date hereof, both before and immediately after giving
effect to this Amendment, no Default or Event of Default has occurred and is
continuing.
 
5.5 Marcellus Joint Venture Permitted Under Indenture.  The consummation of the
Marcellus Joint Venture and the contribution by the Borrower of the Marcellus
Properties to PDC Mountaineer are not prohibited under either the Indenture or
the Senior Notes outstanding on the date hereof.
 
SECTION 6. Miscellaneous.
 
6.1 Reaffirmation of Loan Documents and Liens.  Any and all of the terms and
provisions of the Credit Agreement and the Loan Documents shall, except as
amended and modified hereby, remain in full force and effect and are hereby in
all respects ratified and confirmed by each Credit Party.  Each Credit Party
hereby agrees that the amendments and modifications herein contained shall in no
manner affect or impair the liabilities, duties and obligations of any Credit
Party under the Credit Agreement and the other Loan Documents or the Liens
securing the payment and performance thereof.
 
6.2 Parties in Interest.  All of the terms and provisions of this Amendment
shall bind and inure to the benefit of the parties hereto and their respective
successors and assigns.
 
6.3 Legal Expenses.  Each Credit Party hereby agrees to pay all reasonable fees
and expenses of counsel to the Administrative Agent incurred by the
Administrative Agent in connection with the preparation, negotiation and
execution of this Amendment and all related documents.
 
6.4 Counterparts.  This Amendment may be executed in one or more counterparts
and by different parties hereto in separate counterparts each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument; signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are physically attached to the same
document.  Delivery of photocopies of the signature pages to this Amendment by
facsimile or electronic mail shall be effective as delivery of manually executed
counterparts of this Amendment.
 
6.5 Complete Agreement.  THIS AMENDMENT, THE CREDIT AGREEMENT, AND THE OTHER
LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR ORAL AGREEMENTS OF THE
PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
 
6.6 Headings.  The headings, captions and arrangements used in this Amendment
are, unless specified otherwise, for convenience only and shall not be deemed to
limit, amplify or modify the terms of this Amendment, nor affect the meaning
thereof.
 
6.7 Governing Law.  This Amendment shall be construed in accordance with and
governed by the law of the State of Illinois.
 
[Remainder of Page Intentionally Blank.  Signature Pages Follow.]
 



 
Seventh Amendment to
 
Amended and Restated Credit Agreement
 
65328825.8
 
 

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
as of the date first above written.
 
BORROWER:
 
 
PETROLEUM DEVELOPMENT CORPORATION
 


 


By: /s/ Gysle R.
Shellum                                                                           
Name: Gysle R. Shellum
Title:   Chief Financial Officer




 
GUARANTORS:
 
RILEY NATURAL GAS COMPANY


 
By: /s/ Darwin L.
Stump                                                                           
 
Name: Darwin L. Stump
 
Title:   Treasurer
 


 
UNIOIL


 
By: /s/ Darwin L.
Stump                                                                           
 
Name: Darwin L. Stump
 
Title:   Secretary and Treasurer


 
PA PDC, LLC
 


By: /s/ Darwin L.
Stump                                                                           
Name: Darwin L. Stump
Title:   Treasurer

Seventh Amendment to
Amended and Restated Credit Agreement
65328825
Signature Page
 
 

--------------------------------------------------------------------------------

 

JPMORGAN CHASE BANK, N.A. (successor by merger to Bank One, N.A. (Illinois)), as
Administrative Agent and as a Lender
 
By:        /s/ Jo Linda
Papadakis                                                                
Name: Jo Linda Papadakis
Title:   Vice President

Seventh Amendment to
Amended and Restated Credit Agreement
65328825
Signature Page
 
 

--------------------------------------------------------------------------------

 

 
BNP PARIBAS,
 
as a Lender and as Syndication Agent






By:        /s/ Betsy
Jocher                                                                
Name: Betsy Jocher
Title:   Director






By:        /s/ Polly
Schott                                                                
Name: Polly Schott
Title:   Director

Seventh Amendment to
Amended and Restated Credit Agreement
65328825
Signature Page
 
 

--------------------------------------------------------------------------------

 



 
BANK OF AMERICA, N.A., as a Lender
 
and as a Co-Documentation Agent




By:        /s/ Stephen J.
Hoffman                                                                    
Name: Stephen J. Hoffman
Title:   Managing Director

Seventh Amendment to
Amended and Restated Credit Agreement
65328825
Signature Page
 
 

--------------------------------------------------------------------------------

 



 
CALYON NEW YORK BRANCH,
 
as a Lender and as a Co-Documentation Agent
 


 
By: /s/ Mark A.
Roche                                                                           
 
Name: Mark A. Roche
 
Title:   Managing Director
 
By: /s/ Michael D.
Willis                                                                           
 
Name: Michael D. Willis
 
Title:   Managing Director

Seventh Amendment to
Amended and Restated Credit Agreement
65328825
Signature Page
 
 

--------------------------------------------------------------------------------

 



 
BANK OF MONTREAL, as a Lender
 
and as a Co-Documentation Agent
 


 
By: /s/ Gumaro
Tijerina                                                                           
 
Name: Gumaro Tijerina
 
Title:   Director

Seventh Amendment to
Amended and Restated Credit Agreement
65328825
Signature Page
 
 

--------------------------------------------------------------------------------

 

 
WACHOVIA BANK, N.A., as a Lender




By:        /s/ Suzanne F.
Ridenhour                                                                
Name: Suzanne F. Ridenhour
Title:   Senior Portfolio Manager

Seventh Amendment to
Amended and Restated Credit Agreement
65328825
Signature Page
 
 

--------------------------------------------------------------------------------

 

 
COMPASS BANK as successor in interest to GUARANTY BANK, FSB, as a Lender




By:        /s/ Kathleen J.
Bowen                                                                    
Name: Kathleen J. Bowen
Title:   Senior Vice President

Seventh Amendment to
Amended and Restated Credit Agreement
65328825
Signature Page
 
 

--------------------------------------------------------------------------------

 



 
THE ROYAL BANK OF SCOTLAND plc, as a Lender




By:        /s/ John
Preece                                                                    
Name: John Preece
Title:   Senior Vice President

Seventh Amendment to
Amended and Restated Credit Agreement
65328825
Signature Page
 
 

--------------------------------------------------------------------------------

 



 
BANK OF OKLAHOMA, as a Lender




By:        /s/ Wes
Webb                                                                    
Name: Wes Webb
Title:   Senior Vice President



Seventh Amendment to
Amended and Restated Credit Agreement
65328825
Signature Page
 
 

--------------------------------------------------------------------------------

 



 
COMPASS BANK,
 
as a Lender
 


 
By: /s/ Kathleen J.
Bowen                                                                           
 
Name: Kathleen J. Bowen
 
Title:   Senior Vice President

Seventh Amendment to
Amended and Restated Credit Agreement
65328825
Signature Page
 
 

--------------------------------------------------------------------------------

 



 
THE BANK OF NOVA SCOTIA,
 
as a Lender
 


 
By: /s/ Keith
Buchanan                                                                           
 
Name: Keith Buchanan
 
Title:   Managing Director

Seventh Amendment to
Amended and Restated Credit Agreement
65328825
 
Signature Page
 
 
 
